         Case 8:17-cr-00267-GJH Document 167 Filed 09/19/19 Page 1 of 3



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND
                                     SOUTHERN DIVISION

UNITED STATES OF AMERICA                             *

               v.                                    *        Criminal No.: GJH-17-0267

WILLIAM D. HILL                                      *

                                            *   *    *    *   *

                 POST-TRIAL MOTIONS PURSUANT TO F.R.CR.P 29&33


        Comes now the Defendant, William D. Hill, through his counsel, Christopher C. Nieto,

Esq., and hereby do move for a judgment of acquittal pursuant to F.R.Cr.P. 29(c) and for a new

trial pursuant to F.R.Cr.P. 33, and in support thereof does set forth the preliminary grounds for

these motions as follows:

        On December 4, 2018, Mr. Hill had his initial appearance on the second superseding

indictment in this case. An eight-day jury trial began on June 24, 2019, and the Court entered its

verdict on July 3, 2019. Mr. Hill was convicted on all counts.

        Subsequent to the verdict, Mr. Hill requested that his attorney file appropriate post-trial

motions on his behalf. Regrettably, nothing was filed on Mr. Hill’s behalf, and this

miscommunication served as the partial basis to discharge prior counsel and appoint undersigned

counsel to represent Mr. Hill.

        Due to the unique circumstances surrounding the belated filing of these motions, the

Government does not object to this untimely filing. Consequently, Mr. Hill now challenges his

convictions on the grounds set forth herein:

   I.      The verdict was unsupported by adequate evidence to sustain a conviction
           beyond a reasonable doubt
          Case 8:17-cr-00267-GJH Document 167 Filed 09/19/19 Page 2 of 3



           Mr. Hill submits that the verdicts on were unsupported by adequate evidence to

sustain the conviction to the standard of beyond a reasonable doubt.

   II.     The verdict was against the weight of the evidence

          Mr. Hill submits that the verdicts were against the weight of the evidence adduced on

said count.

   III.    Reassertion of grounds previously placed in the record

          Mr. Hill hereby reasserts each and every ground previously set forth during trial and

trial objections, as if fully set forth herein.

   IV.     Notice of further filings

          Mr. Hill may file a more fully realized and individualized version of his respective

post-trial motions, along with a memorandum of law discussing and expanding upon these

issues more fully, insofar as applicable.

   V.      Stipulation of Opposition

          Counsel believes that the government opposes this requested relief. In the view of the

defense, the government need not file a response to this instant filing, with no allegation of

default to be predicated on its silence, and need only file a response to the final defense filing if

that is acceptable to the Court.



                                                  Respectfully submitted,


                                                  _______/s/__________
                                                  Christopher C. Nieto, Esq, #30031
                                                  Nieto Law Office
                                                  1 N. Charles Street, Suite 1301
                                                  Baltimore, MD 21201
                                                  Office: 443-863-8189
                                                  Attorney for Mr. Hill
         Case 8:17-cr-00267-GJH Document 167 Filed 09/19/19 Page 3 of 3



                              CERTIFICATE OF SERVICE

               I hereby certify that on this 19th of September, 2019, a copy of the foregoing

Motion was electronically filed with the Clerk of the United States District Court using

CM/ECF, and a notice of said filing to Erin Pulice, Assistant United States Attorney.



                                                            ________/s/______________
                                                            Christopher C. Nieto, Esq.
                                                            Attorney for Mr. Hill
